DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 11-17, 19-23 and 26-27 are pending and examined herein.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 4 is dependent on claim 3. Claim 3 is drawn to a method for producing a tobacco plant which has increased sucrose ester content, the method comprising modifying said tobacco to inhibit the activity or expression of a diterpene synthesis gene.  Claim 4 is drawn to said method, wherein the sucrose ester content is increased in comparison to a tobacco plant or a tobacco cell culture which has not been modified to inhibit the activity or expression of a diterpene synthesis gene. However, claim 3, as understood by persons skilled in the art, and properly interpreted, recites the increased sucrose ester as compared with a tobacco plant or a tobacco cell culture which has not been modified to inhibit the activity or expression of a diterpene synthesis gene. Therefore, claim 4 merely repeat the implied limitation of claim 3, under the only proper interpretation of claim 3. As such, claim 4 fails to further limit claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 14, 16, 17, 19-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing sucrose ester content in tobacco leaf by RNAi inhibition of the endogenous cyclase 2 gene (CYC2), CBTol cyclase, or terpene synthase 3-8 genes, does not reasonably provide enablement for increasing sucrose ester content in tobacco leaf by RNAi inhibition of any diterpene synthesis gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
In the instant case, the claims recite a broad genus of genes, classified as encoding a function involved in diterpene synthesis. 
The scope of this genus of “diterpene synthesis gene” is broad. For example, Lange ( Plant biotechnology journal 11.2 (2013): 169-196) teaches that terpenoids (a.k.a. isoprenoids) represent the most diverse class of natural products found in plants, with tens of thousands of reported structures (Abstract). Furthermore, Toyomasu (Bioscience, biotechnology, and biochemistry 72.5 (2008): 1168-1175) teaches that, even a small subclass of the terpenoids, the cyclic terpenoids, are constructed through formation of the prenyl chain by prenyltransferases, formation of the cyclic carbon skeleton by terpene cyclases, and then chemical modification by enzymes, including oxidases, reductases, methyltransferases, and glucosyltransferases. Thus, as understood by any skilled artisan, the enzymes and regulatory genes involved in all aspects of the biosynthesis of the vastly diverse array of diterpenes are also numerous and diverse in their structure and function.
Regarding the broad scope of the claims, the Specification has provided enabling guidance only for RNAi inhibition of tobacco endogenous genes encoding cyclase 2 gene (CYC2), CBTol cyclase and terpene synthase 3-8, as set forth in Genbank Accessions AF401234, AY049090, AY528645, respectively (Examples 1-2), to achieve increased sucrose ester content in the tobacco plant (Examples 4-7).
However, the Specification has not provided enabling guidance for the broad genus of diterpene synthesis gene to achieve increased sucrose ester content upon inhibition or repression.
Firstly, it is not entirely clear what genes or enzymes are involved in the biosynthesis of the diverse array of diterpenes, as evidenced by the prior art teachings cited above, as well as teachings from Wang (Planta 216.4 (2003): 686-691.; see for example the question markers in the diagram of diterpene biosynthesis pathway indicating yet to be discovered components and factors). Therefore, there is a lack of enabling guidance for a skilled artisan to rely on in order to repress the yet to be discovered genes for repression or inhibition, to achieve increased sucrose ester levels.
Secondly, it is unpredictable to modulate the leaf sucrose ester levels, especially to increase. For example, Chang (Journal of Experimental Botany (2022)) teaches the recent identification of two trichome-specific acylsugar acyltransferases, NtASAT1 and NtASAT2, in tobacco, responsible for the biosynthesis of certain sucrose esters in tobacco leaf (Abstract). However, while knockout of the two genes expectedly resulted in lower amount of acylsucrose (one species in the genus of sucrose ester), overexpression of the two genes in tobacco did not result in the accumulation of acylsugars, especially monoacylsucroses (Fig. 7). These results could indicate that a feedback regulation among biosynthetic enzymes in tobacco, or that monoacylsugars are hydrolysed by acyl­sugar acylhydrolases that can remove acyl groups from specific acylsugar positions. Another possibility is that the precursors might be further metabolized into other compounds (p. 12). These different possibilities speak to the lack of predictability in metabolite engineering, in the face of inadequate understanding—and enabling teachings—regarding the complex, underlying mechanisms.
In the absence of guidance from either the instant disclosure or the art, it would require undue trial and error experimentation for a skilled artisan to identify the relevant diterpene synthesis gene and means and degrees to inhibit or repress in order to achieve the requisite increase in leaf sucrose ester content. 
Thus, in view of the unpredictability associated with the complex nature of metabolite engineering in a plant, the lack of teachings regarding the metabolic flux between various diterpenes with the various sucrose esters, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claims, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous genes and regulatory factors involved in diterpene biosynthesis, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-7, 11-15, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Planta 216.4 (2003): 686-691).
Claim 3 is drawn to a method for producing a tobacco plant, or part, leaf, which has increased sucrose ester content, the method comprising modifying said tobacco to inhibit the activity or expression of a diterpene synthesis gene. 
Claims 4-6 are drawn to the method, wherein the diterpene synthesis gene is cyclase 2 gene (CYC2), CBTol cyclase or terpene synthase 3-8, wherein expression of a diterpene synthesis gene is inhibited using RNA interference (RNAi).
Claim 7 further recites the RNAi construct for repressing CBTol cyclase gene comprising at least part of exon 4, intron 4, exon 5, intron 5, exon 6, intron 6 and at least part of exon 7 of the CBTol cyclase gene.
Claim 14 recites an at least 2-fold increase.
Claims 11-13 and 15 are drawn to a tobacco plant or part thereof which has been modified to achieve an increase in sucrose ester content, wherein the modification is the inhibition of the activity or expression of a diterpene synthesis gene, wherein the diterpene synthesis gene is cyclase 2 gene (CYC2) or CBTol cyclase or terpene synthase 3-8. 
Claims 19-21, and 23 are drawn to a harvested or cut leaf from the tobacco plant.
Claim interpretation:
The claims 3-7 and 14 are drawn to a method, which recites a sole step of modifying a tobacco plant to inhibit the activity or expression of a diterpene synthesis gene, e.g. a CBTol cyclase gene.  Regarding the method claims, it is noted that these claims recite only the step of RNAi-repression of the endogenous gene. Regarding both the method and the product claims, it is noted that the increased sucrose ester levels in tobacco leaf material, such as the two-fold  tincrease recited in claims 14-15,  is interpreted as the intended results that would naturally flow from the step of modifying a tobacco plant to inhibit the activity or expression of a diterpene synthesis gene, e.g. a CBTol cyclase gene. 
Secondly, the recited genes, such as CBTol cyclase gene, for this rejection is interpreted as the tobacco endogenous gene as set forth in SEQ ID NO: 1 which is the nucleotide sequence annotated in Genbank: AY049090 (Specification, p. 10; and Example 1).
Teachings of the prior art:
Wang disclosed a method comprising a step of inhibiting the expression of the tobacco diterpene synthesis gene using RNAi (Title, and Abstract). Wang disclosed RNAi construct for suppressing the expression of the cyclase-like gene (named as CYC-1, Genbank Accession No. AY049090), wherein the construct comprises the last 156 bp of the 4th exon, the 5th exon, the 6th exon and the first 151 bp of the 7th exon of the CYC-1 gene (p. 688, left, 2nd paragraph), and transformed into tobacco cultivar T.I. 1068 (3rd para.). 
Wang further teaches sampling (i.e. harvesting) tobacco leaf from the RNAi plant such as cutting the leaf (see Materials and methods at p. 688 and the citations therein).
Thus, although Wang is silent regarding increased sucrose ester, such a result is the inherent consequence of the silencing of the CBTol cyclase gene as defined in the instant disclosure. Therefore, Wang disclosed the instantly claimed method and product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Planta 216.4 (2003): 686-691) as applied to claims 3, 11, 19, as discussed above, in view of Nielson (PGPUB US20160100546A1, published on Apr. 14, 2016 and filed in 2015).
Claims 3, 11, 19, and the teachings of Wang are discussed supra.
Claims 16, 22, and 26-27 are drawn to cured leaf or tobacco industry product made from the tobacco plant modified to inhibit the activity or expression of a diterpene synthesis gene such as the CBTol cyclase gene.
As discussed above, Wang teaches the tobacco plant modified to inhibit the activity or expression of a diterpene synthesis gene such as the CBTol cyclase gene, wherein the increased sucrose ester content in the leaf naturally flows from the inhibition of the CBTol cyclase gene.
Wang is silent of making any cured leaf or product from the tobacco plant (cultivar TI 1068).
As discussed above, Wang teaches tobacco cultivar TI 1068 having the endogenous CBTol cyclase (the same CBTol cyclase gene as recited in the instant claims and as set forth in the instant SEQ ID NO: 1) inhibited in its expression. TI 1068 is a commercial tobacco cultivar used for making industrial tobacco products, as taught by, for example, Nielson.
Nielson teaches seed, leaf, cured leaf, and tobacco products, of cultivar TI 1068 (see Examples 1-7, Table 2, pages 5-6, and Examples 17-18), for various sensory evaluation.
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art at the time of the invention to have made any processed tobacco leaf material and tobacco products from the modified TI 1068 tobacco of Wang, as taught by Nielson. The PHOSITA would have been motivated to do so, at least for evaluation of the modified plant. The PHOSITA would have had reasonable expectation of success given the level of skills required to make any tobacco product and the teachings and success taught in Nielson.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663